Citation Nr: 0628999	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  Following the RO's 
completion of the requested actions, the case was returned to 
the Board for further review.  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces; the documents 
submitted by the appellant shows no such service and there is 
no indication that any such evidence exists.


CONCLUSION OF LAW

The criteria for basic eligibility to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.6, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in 
January 2005 for additional development by the RO.  All of 
the actions sought by the Board by such remand appear to have 
been completed in full as directed and neither the appellant 
nor his representative contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).


Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.  
See Pelegrini v. Principi, 18 Vet App 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussion in the July 2003 RO letter met the notice 
requirements of the law.  This and subsequent correspondence 
notified the appellant what additional evidence was needed to 
establish qualifying service and gave him an opportunity to 
present such evidence.  These communications gave the 
appellant several opportunities to respond before the RO last 
re-adjudicated her claim.  Any deficits in the original 
notice were cured long before the case came to the Board and 
are no more than non-prejudicial error.  The appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim by VA and thus VA essentially 
cured any error in the timing of notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, after the Board's remand for additional 
development, the evidence does not show nor does the 
appellant contend that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which shows that he had no service as a member of 
the Philippine Commonwealth Army, including as a recognized 
guerrilla, in the service of the U.S. Armed Forces.  The 
evidence submitted by the appellant does not show the 
requisite service and he has not indicated that he has such 
documentation.  

The appellant has had an opportunity to respond with 
additional evidence or argument in support of his claim.  He 
has neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance 
including, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
alleged period of active service and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
noted an apparent conflict between 38 C.F.R. § 3.41, 
requiring that for Philippine service the period of active 
service will be from the date certified by the Armed Forces, 
and § 3.203(a), allowing a claimant to show service by 
submitting documents without verification from the 
appropriate service department.  In Pelea v. Nicholson, No. 
01-1138 (U.S. Vet. App. June 5, 2006) (per curiam order), the 
Court recalled the entry of that judgment and mandate, 
withdrew the August 5, 2005 opinion, vacated the Board's 
decision, and dismissed the appeal for lack of jurisdiction 
due to the appellant's death after judgment was entered but 
before the Court's mandate issued.  In accordance with 
longstanding precedent, the judgment and mandate must be 
recalled when an appellant/petitioner dies before judgment 
has become final.  In any event, in this case, the appellant 
was informed that he could show the service in question by 
submitting certain documents listed in the regulation but he 
has not submitted such evidence.  The NPRC has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The appellant 
has been informed of the evidence needed to support his 
claim; however, he did not submit the required evidence and 
there is no indication that such evidence exits.  Under these 
circumstances, there is no further duty to notify the 
appellant.  

Evidence and Analysis

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements prescribed in section 
1521(j) of title 38, U.S. Code, and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct, pension at the rate prescribed 
by this section.  38 U.S.C.A. § 1521.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" means of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

Notwithstanding allegations and evidence to the contrary, 
including a National Archives (NA) Form 13038, Certification 
of Military Service, and a lay affidavit from an individual 
with knowledge that the veteran served with a guerrilla 
organization recognized by the United States Army, the 
service department and the National Personnel Records Center 
(NPRC) have reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including as a 
recognized guerrilla, in the service of the United States 
Armed Forces.  The NPRC has likewise determined that it had 
not issued an NA Form 13038 and that it had no records to 
confirm that the appellant had acquired status as a member of 
the Army of the United States.   

It is not demonstrated that any military service of the 
appellant renders him eligible for VA nonservice-connected 
disability pension, such as service as a Regular Philippine 
Scout.  See Sarmiento v. Brown, 7 Vet.App. 80 (1994).  Based 
on the responses from the service department, which are 
binding on VA, as well as the responses furnished by the 
NPRC, further remand to request that the service department 
verify or recertify military service of the appellant is 
found to be unnecessary. 

The Board has carefully reviewed the entire record in this 
case.  While the appellant has submitted evidence in support 
of his claim, none of his submissions consisted of a document 
from a United States service department and none of the 
additional evidence shows that the appellant had the 
requisite service.  See 38 C.F.R. § 3.203(a).  In view of the 
foregoing, the Board must find that the appellant did not 
have the type of qualifying service that would confer upon 
him basic eligibility for disability pension benefits.  


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


